Citation Nr: 0920230	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active service from February 1982 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of 
the Hartford, Connecticut RO.  

The Veteran appeared at a hearing before a local hearing 
officer at the RO in July 2007 and at a videoconference 
hearing before the undersigned Acting Veterans Law Judge at 
the RO in March 2008.  Transcripts of these proceedings have 
been associated with the Veteran's claims file.

In October 2008, this matter was remanded for additional 
development and adjudication.  In the decision, the Board 
noted that, at her March 2008 hearing, the Veteran raised the 
issues of increased evaluations for her service-connected 
post-traumatic stress disorder (PTSD) and her service-
connected lumbar spine disorder.  As these issues were not 
currently before the Board, they were referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's claim must be remanded for 
further development.

First, the Board notes that the Veteran's claims file 
contains an October 2008 letter from the Social Security 
Administration indicating that the Veteran met the medical 
requirements for Social Security Administration disability 
benefits, but that a decision had not yet been made regarding 
certain nonmedical requirements.  Records related to this 
application and possible award, however, have not been 
associated with the Veteran's claims file.  The RO should 
therefore contact the Social Security Administration and take 
all necessary attempts to obtain all records related to this 
award. 38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) 
(when attempting to obtain records in the custody of a 
Federal department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  

The record also indicates that the Veteran applied for VA 
Vocational Rehabilitation training in 1994 or earlier.  The 
Veteran's full Vocational Rehabilitation and Education (VRE) 
folder, however, is not associated with the claims file.  In 
addition to information contained in a VRE folder, any report 
regarding infeasibility of training should be obtained.  Such 
records should be obtained and considered in the adjudication 
of the Veteran's claim.  

Finally, the RO should update the Veteran's claims file with 
any recent medical records relevant to the Veteran's claim.  
In this regard, the Board notes that the Veteran has received 
treatment at the West Haven VA Medical Center at times in the 
past.  Records from this facility dated since November 1999 
should therefore be associated with the Veteran's claims 
file.  The Veteran should also be afforded an opportunity to 
submit any recent medical records or opinions pertinent to 
the claim that have not already been associated with the 
Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that she identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims file, that have treated her for 
her service-connected disabilities 
since service.  This should include 
medical and treatment records from the 
West Haven VA Medical Center dated 
since November 1999.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.  

3.  The RO should determine whether the 
Veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
full VRE folder, including any report 
regarding infeasibility of retraining, 
and associate it with the claims file.  
If any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
Veteran's claim.  If a determination 
remains adverse to the Veteran, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


